Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 6/28/2021 has been entered.
Election/Restrictions
Claims 1-9, 12-14, and 17-20 are pending. In their 9/12/2020 response to the Restriction Requirement, Applicants elected Group I, now encompassing claims 1, 6-9, 12-14, and 17-20. Claims 2-5 remain withdrawn, as drawn to non-elected inventions. Responding to a requirement for election of species, Applicants elected BRD6989 as inhibitor. As noted in the 12/15/2020 Office action, the claims were found allowable to the extent they read on BRD 6989. Following Applicants’ amendment to claim 1 to recite named species, the search was expanded to encompass ponatinib. The 3/26/2021 Office action discussed art anticipating the use of ponatinib to treat inflammatory bowel disease.
As amended, the claims do not encompass ponatinib. In a telephone interview on 7/9/2021 Applicants’ attorney Ms. Rachel Rutledge provided a new species election, namely CCT251921, whose structure is depicted below.

    PNG
    media_image1.png
    169
    182
    media_image1.png
    Greyscale

As discussed below, methods of treating inflammation and/or inflammatory disease by administering this compounds were found to be anticipated by prior art.

Claim Rejections – Improper Markush Grouping
Claims 1, 6-9, and 17-20 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because they lack a shared substantial structural feature. 
These claims encompass the following structures, among others:
  
    PNG
    media_image2.png
    276
    326
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    129
    193
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    185
    216
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    133
    179
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    86
    281
    media_image6.png
    Greyscale
   
    PNG
    media_image7.png
    126
    131
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    240
    449
    media_image8.png
    Greyscale
       
    PNG
    media_image9.png
    135
    309
    media_image9.png
    Greyscale

   It is self-evident that these compounds lack a shared substantial structural feature.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 and 17-20 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim from which they depend.   These claims, dependent from claim 1,  recite “or a …pharmaceutically acceptable salt, hydrate, or solvate thereof.”    However, the recitation of compounds in claim 1 does not encompass pharmaceutically acceptable salts, hydrates, or solvates.
Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the elected species CCT251921, claims 1, 6-9, and 17-20 are rejected   under 35 U.S.C. §102(a)(1) as anticipated by US 9,834,541 to Scheimann, K. et al. Scheimann discloses 2-aminopyridine compounds, including the elected species (Compound 25, at col. 23, ll. 55-65 and elsewhere) and further discloses (abstract) the use of this and similar compounds for treatment of inflammatory diseases.
Allowable Subject Matter
Methods of treatment of inflammation and/or autoimmune disease comprising administration of compounds depicted in claims 12-14 are allowable over prior art.
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622